Citation Nr: 0114926	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
gassing, pneumonia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1980 to March 1983, 
with approximately three months prior active service and six 
months prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
residuals of gassing, pneumonia.  The veteran also appeals 
that rating decision to deny a claim of service connection 
for PTSD.  


FINDINGS OF FACT

1.  A July 1983 RO rating decision denied service connection 
for residuals of gassing, pneumonia; the veteran was issued 
notice of the disallowance in July 1983, and he did not 
appeal.  

2.  Evidence received since the July 1983 RO decision is not 
probative of the issue at hand as to whether any current lung 
disorder is related to military service, and fails to reopen 
the claim of service connection for residuals of a gassing, 
pneumonia.  


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
July 1983 RO denial which meets the requirements to reopen 
the claim of service connection for residuals of gassing, 
pneumonia.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.317, 20.302, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on the merits herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice provisions of the Veterans Claims 
Assistance Act of 2000 have been met.  In the statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
provided to the veteran, he has been advised of regulatory 
provisions regarding what constitutes new and material 
evidence to reopen his claim of service connection for 
residuals of gassing, pneumonia; thus, the evidence necessary 
to substantiate his claim.

In July 1983, the RO denied service connection for residuals 
of gassing, pneumonia.  The stated basis of the decision was 
that no residuals of any such gassing were found on VA 
examination in May 1983, an examination which included 
respiratory, spirometry, and lung volume testing.  

The evidence of record at the time of the July 1983 rating 
decision included the veteran's service medical records, 
which show, in pertinent part, treatment on October 6th and 
7th, 1982, for complaints of pain in the lungs.  (Troop 
Medical Clinic #2, Ft. Carson, CO).  An initial clinical 
history indicates that the veteran reported being attacked 
with CS (cycloserine) gas, and that he had been sprayed by 
helicopter four times.  The examiner noted no abnormalities 
on examination, on deep breathing inhalation, or with 
drinking water, and no apparent irritation to the sinuses.  
The lungs appeared clear on X-ray examination.  He was again 
seen on October 7, 1982.  The assessment was resolving 
exposure to CS gas.  The veteran was given a light duty 
profile for two days, with notation that he was not to be 
exposed to toxic or noxious fumes, smoke, or chemicals until 
a protective mask "of proper fitting" can be obtained.  No 
further related complaint, treatment, or follow-up 
examination is shown.  A separation examination is not on 
file.  His separation was effective March 3, 1983.  

On May 16, 1983 weeks after his separation from service, the 
veteran was provided a VA medical examination, which included 
normal spirometry and lung volume testing.  No sinus or lung 
abnormalities were noted on examination.  A diagnosis of 
pneumonia was made on pulmonary function testing.  A history 
of cigarette smoking was also noted.  


New and Material Evidence 

The RO issued notice to the veteran of the July 1983 RO 
rating decision, which denied a claim of service connection 
for residuals of gassing, pneumonia.  The veteran did not 
initiate any appeal.  This unappealed decision to disallow 
the claim, thus, became final based upon the evidence then of 
record.  The July 1983 disallowance is final and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).  

To reopen this claim--and warrant a de novo review of the 
record--there must be "new and material" evidence pertaining 
to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
In making this determination, the provisions of section 5108 
require consideration of all of the evidence submitted or 
otherwise obtained since the last final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

It must be additionally noted that the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that such evidence, when viewed in the 
context of all of the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions: (1) Is 
the evidence at issue "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).

The July 1983 RO disallowance of service connection for 
residuals of gassing, pneumonia, was based upon a finding 
that the veteran was not presently shown to have a disorder, 
which, by qualified medical opinion, had been identified as a 
residual of his reported gassing in service in October 1982.  

The veteran now supports his petition to reopen a claim with 
duplicate copies of service personnel records and his 
duplicate statements.  The duplicate personnel records 
clearly do not represent new and material evidence.  Morton 
v. Principi, 3 Vet. App. 508 (1992).  Additionally, the 
veteran's various statements and sworn testimony are 
essentially duplicative of evidence already of record and of 
his earlier statements in support of his previously 
disallowed claim.  

The evidence of record since the time of the July 1983 rating 
decision also includes VA treatment records showing care for 
disorders not pertinent to the appeal.  Diagnoses of 
bronchitis and pleurisy are shown in October 1996, with no 
opinion regarding any relationship to service.  On VA 
hospitalization in October 1998 for depression, a CT scan of 
the chest revealed a lipoma in the pleura, which was thought 
to need no further treatment.  It was not related in any way 
to service.

While the veteran may well believe that he has a current lung 
disorder, with no medical evidence of any current disorder 
due to gassing in service, or to in-service pneumonia, the 
claim is not reopened.  The United States Court of Appeals 
for Veterans Claims (Court) notes that such a lay statement 
can certainly provide an eyewitness account of a veteran's 
visible symptoms, as the capacity of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this instant 
case, however, the veteran's statements tend to advance an 
unsupported medical conclusion.  The Court has held that lay 
persons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds 
that to the extent that the appellant's contentions and 
statements are offered for reasons which require medical 
knowledge under the Court's holdings in Espiritu, and 
Grottveit, the statements fail to present new and material 
evidence to reopen the claim.  As the appellant's contentions 
are not supported by any credible or probative evidence, his 
unsubstantiated statements are not sufficient to reopen the 
claim.  


ORDER

The claim of service connection for residuals of gassing, 
pneumonia, is not reopened.  




REMAND

The Court has held that entitlement to service connection for 
PTSD requires evidence establishing a clear diagnosis, 
supported by credible evidence that the claimed inservice 
stressor actually occurred, and a link between the current 
symptomatology and the claimed inservice stressor.  See West 
v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2000).  
The Court in West indicated that (1) once the veteran's 
purported stressors have been factually verified, then (2) a 
medical examiner must make a determination if any factually 
verified stressor is sufficient to support a diagnosis of 
PTSD.  In the immediate case on appeal, neither has been 
completed.  

The evidence of record includes the veteran's lay statements 
regarding the alleged PTSD stressors, as well as a VA medical 
opinion generally linking the veteran's PTSD diagnosis to his 
prior service.  (See October 1999 VA physician's statement).  
However, the RO has failed to adequately attempt to verify 
the alleged PTSD stressors, even though one of these appears 
to be documented in the veteran's service medical records.  
The veteran has described four PTSD stressor events, three of 
which are rather vaguely described and having to do with 
witnessing the killings of a Czech family in late 1980 or 
early 1981, and a solder on a tank, apparently sometime 
thereafter, as well as the veteran's having to shoot another 
soldier.  The existing statement are too vague to afford any 
meaningful verification. Accordingly, the RO should contact 
the veteran and request that he provide a more detailed 
statement concerning all claimed stressors, to include the 
date, place, and names of fellow officers and/or witnesses to 
the described events.  

The RO also should verify whether the veteran had combat, as 
these three stressor events appear to describe combat 
situations. At present, there is no service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citations, nor has he provided any credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  This development must be completed.  
Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).

As to the fourth PTSD stressor, described as being exposure 
to noxious gas in October 1982, it is noted at the Board that 
this incident, as originally reported by the veteran, is 
documented in his service medical records of October 6th and 
7th, 1982.  

Turning to the substance of the medical evidence on file, the 
veteran is presently diagnosed with PTSD due to service, but 
the diagnosis presumes unverified stressors and/or stressors 
the adequacy of which have not been assessed.  In this 
regard, West also directs that upon the completion of the 
verification of the facts surrounding the alleged PTSD 
stressors, a VA medical examiner should make a determination 
as to whether any factually verified stressor is sufficient 
to support a diagnosis of PTSD.  This development was not 
completed on VA examination of October 1999; at that time the 
diagnoses were: dysthymia, and PTSD.  

Additionally, as the psychiatric evidence of record is 
somewhat conflicting in nature, an additional, more 
determinative psychiatric examination of the veteran is 
necessary.

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following  
action:

1.  The RO should appropriately send the 
veteran a development letter for PTSD 
requesting the names and addresses, if 
known, of any killed or injured 
personnel, as well as any witnesses to 
the four claimed PTSD stressor events, 
and the facts, circumstances, and names 
and addresses of any witnesses to the 
above or any other alleged inservice PTSD 
stressor event.  The veteran should be 
informed of the necessity to obtain 
corroborating evidence of any inservice 
PTSD stressor.  

2.  The RO should also request that the 
veteran submit the names, addresses, and 
approximate dates of 


treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any psychiatric symptomatology 
from March 1983 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1983 
to the present, including those from 
Lincoln, Nebraska (Grand Island) VA 
Medical Center, dated from March 1983 to 
the present, if not already of record, as 
well as any other VA and/or non-VA 
medical facility or provider identified 
by the veteran, dated from March 1983 to 
the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The RO should review the file 
thoroughly, to specifically include any 
additional information recently provided 
by the veteran, and prepare a summary of 
all claimed stressors.  This summary, a 
copy of the veteran's DD Form 214, all 
service personnel records including a DA 
Form 20 if available, and all associated 
stressor documents, should then be sent 
to United States Armed Services Center 
for Research of Unit Records (USASCRUR).  
The USASCRUR should be asked to provide 
any information that might corroborate 
and verify the veteran's alleged 
stressors.  

4.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 


determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred.  

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature of all current 
psychopathology.  The claims folder 
should be made available to the examiner 
for review and all indicated testing 
should be conducted. 

The RO should provide the examiner with a 
summary of stressors found to have 
occurred, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  The examiner 
should review the October 6th and October 
7th, 1982 service medical entries 
regarding the veteran's medical treatment 
following his report of exposure to gas.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  In addition, the examiner is 
requested to identify the specific 
stressors that caused the PTSD and 
specify the evidence relied upon to 
determine the existence of the stressors.  

A Global Assessment of Functioning Scale 
score should be assigned, with a 
discussion of the import of that score as 
it pertains to social and industrial 
inadaptability.  Complete rationale for 
all opinions expressed is required.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  Any 
necessary additional development should 
be undertaken.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

8.  If the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, which 
reflects citation to and discussion of 38 
C.F.R. § 3.304(f), as well as an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



